            Case 4:19-cr-02162-JGZ-EJM Document 26 Filed 08/23/19 Page 1 of 4



 1   ROACH LAW FIRM, L.L.C.
     Brad Roach, Esq.
 2   101 E. Pennington St, Suite 201
     Tucson, AZ 85701
 3   (520) 628-4100
     State Bar No. 017456
 4
     Attorney for: Abdi Yemani Hussein
 5
                                  UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF ARIZONA
 7
     United States of America,                     ) Mag. No. 4:19-CR-02162-JGZ-EJM
 8                        Plaintiff,               )
                                                   )
 9                                                 ) OPPOSITION TO GOVERNMENT’S
     vs.                                           ) MOTION TO COMPEL PRODUCTION
10                                                 ) OF BIOMETRICS
                                                   )
11                                                 )
     Abdi Yemani Hussein,                          )
12                          Defendant.             )
                                                   )
13         It is expected that excludable delay under 18 USC§3161(h)(1)(D)will result based upon
     the filing of this motion or an order based thereon.
14
            Mr. Hussein is in agreement with the “Background” information set out in the two
15
     introductory   paragraphs    of   the   government’s   Motion   to   Compel   Production   of
16   Biometrics(Motion). He is not, however, in agreement with the legal analysis and conclusions
17   set forth in their Motion.
            Law and Argument: The government’s Motion cites numerous cases in support of its
18
     position that neither the 5th Amendment nor the 4th Amendment are implicated in its Motion.
19
     There are no reported cases that directly address the issues presented. Mr. Hussein urges the
20
     court to adopt the reasoning in United States v. Hubbell 530 U.S. 27, 120 S. Ct. 2037(2000).
21   The court is also directed to the concurring opinion of Justices Thomas and Scalia and their
22   insightful analysis of 5th Amendment jurisprudence.
            The majority opinion in Hubbell recognized much of the law cited in the Motion,
23
     however, the court also found that the mere “act of production” may, in some cases, take on a
24
     “testimonial aspect” thereby implicating the 5th Amendment protection against self-
25   incrimination. The government cites In re Search Warrant Application for [Redacted], 279 F.
                                                    - 1 -
            Case 4:19-cr-02162-JGZ-EJM Document 26 Filed 08/23/19 Page 2 of 4



 1   Supp. 3d 800 in its Motion. That case cites Hubbell, and notes that the defendant in that case
 2   was served with a subpoena that sought 11 categories of documents that encompassed 13,120
     pages of documents. The court noted that, following a line of precedent, the Supreme Court
 3
     held that the defendant had been compelled to implicitly communicate facts via the act of
 4
     production. It is common knowledge that a person’s cell phone is a repository for more
 5
     personal data than any other device in the history of mankind. There are generally thousands of
 6   text message and emails stored on these devices. There is little difference between the 13,120

 7   pages Hubbell was forced to produce and Mr. Hussein’s cell phone. The act of requiring him to
     apply his fingerprint(unique in all the world) or allow his face to be subjected to recognition
 8
     software (unique in all the world) clearly identifies him as the only person in the world with
 9
     those physical characteristics and such an order clearly takes on a “testimonial aspect” as
10   discussed in Hubbell and thereby implicates the 5th Amendment.
11          It is also interesting to note that the concurring opinion of Justices Thomas and Scalia
     where it was noted:
12
               Our decision today involves the application of the act-of-production
13             doctrine, which provides that persons compelled to turn over incriminating
               papers or other physical evidence pursuant to a subpoena duces tecum or a
14             summons may invoke the Fifth Amendment privilege against self-
               incrimination as a bar to production only where the act of producing the
15
               evidence would contain "testimonial" features. See ante, at 6-10. I join the
16
               opinion of the Court because it properly applies this doctrine, but I write
               separately to note that this doctrine may be inconsistent with the original
17             meaning of the Fifth Amendment's Self-Incrimination Clause.
               A substantial body of evidence suggests that the Fifth Amendment privilege
18             protects against the compelled production not just of incriminating
               testimony, but of any incriminating evidence. In a future case, I would be
19             willing to reconsider the scope and meaning of the Self-Incrimination
               Clause.
20
            This concurring opinion was authored 2000. There has been substantial shift in the
21

22
     make-up of the Supreme Court since that time. Justice Thomas’ analysis is compelling and is a

23   likely harbinger of decisions to come.

24   /

25   /
                                                  - 2 -
            Case 4:19-cr-02162-JGZ-EJM Document 26 Filed 08/23/19 Page 3 of 4



 1          Conclusion:
 2
            Accordingly, Mr. Hussein urges this court to deny the government’s Motion to Compel
 3
     Production of Biometrics
 4
            Respectfully submitted this 22nd day of August 2019.
 5
                                                           ROACH LAW FIRM, L.L.C.
 6
                                                           /s/ Bradley K. Roach_
 7                                                         Bradley K. Roach
                                                           Attorney for Abdi Yemani Hussein
 8

 9

10

11
     Copy of the foregoing served electronically
12
     this 22nd day of August 2019, to:
13
     Nicole Savel, Esq.
14   Assistant U.S. Attorney

15   Bev Anderson Esq.
     Assistant U.S. Attorney
16
     Kevin Hakala Esq.
17   Assistant U.S. Attorney
18
     Alicia H. Cook Esq.
19
     U.S. Department of Justice
     National Security Division
20

21

22

23

24

25

                                                   - 3 -
     Case 4:19-cr-02162-JGZ-EJM Document 26 Filed 08/23/19 Page 4 of 4



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                   - 4 -
